DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-18, 21, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schoenmakers et al. US 2016/0096698 A1 (hereinafter “Schoenmakers”).
Regarding claim 2, Schoenmakers discloses a device for moving sheets of fiber reinforced material (capable-MPEP 2114, material worked upon does not limit apparatus claims-MPEP 2115) having parallel longitudinally oriented fibers embedded in a thermoplastic matrix material, in particular sheets presenting anisotropic stiffness, comprising:
a conveying path (12, going in the transport direction X, see FIG. 1) for conveying sheets of fiber reinforced material in a direction substantially along the orientation of the fibers, and 

    PNG
    media_image1.png
    504
    778
    media_image1.png
    Greyscale

a drive element (each bottom roller in FIG. 4 may be interpreted as the drive element) arranged substantially transversely to the conveying path to in use engage a face of a sheet of fiber reinforced material (MPEP 2115) to be conveyed along the path, and arranged to exert friction onto the face in a direction substantially along the orientation of the fibers; 
a guide element (each pivotable top roller in FIG. 4 may be interpreted as the guide element) arranged substantially transversely to the conveying path to in use engage an opposite face of the sheet of fiber reinforced material to be conveyed along the conveyance path;
the drive element and the guide element being arranged to envelop the envelop the conveying path; and
wherein the drive element and the guide element are disposed on opposite side of the conveying path and each of the drive element and the guide element is interspaced (spaced) along the conveying path to leave a slot (interpreted as a gap or space, refer to FIG. 4 relationship of pivotable guide elements to the drive elements creates a space to allow limited movement of the sheet) between the drive element and the guide element that allows limited free movement of the sheet to be conveyed transverse to its face.
Regarding claim 3, wherein the drive and/or guide element extends across the conveying path and the sheets to be conveyed thereon (see FIG. 1).
	Regarding claim 4, wherein the drive and/or guide element is a mantle surface of a roller or outer surface of a belt (see FIG. 1).
	Regarding claim 6, wherein the drive and/or guide element is positioned stationary relative to the conveying path (see FIG. 1).
Regarding claim 7, wherein a plurality of drive and/or guide elements are arranged substantially transversely to the conveying path to in use engage a face of a sheet of fiber reinforced material substantially transversely to the orientation of the fibers (see FIG. 1).
Regarding claim 8, wherein a plurality of drive and/or guide elements is arranged so that in use, the plurality of the drive and/or guide elements can simultaneously engage a sheet to be conveyed (see FIG. 1).
Regarding claim 9, wherein drive and/or guide elements of the plurality are arranged with an interspace (gap between rollers) in a row along the conveying path.
Regarding claim 10, wherein the plurality of drive and/or guide elements that are disposed on opposite sides of the conveying path are interspaced to leave a slot that allows limited free movement of the sheet to be conveyed transverse to its face.
Regarding claim 11, wherein the plurality of drive and/or guide elements of drive and/or guide elements are disposed on opposite sides of the of conveying path, so that in use both faces of the sheet can simultaneously be engaged by a drive and/or guide element (see FIG. 1).
	Regarding claim 12, wherein at least one of the drive and/or guide elements is arranged to exert traction forces with a transverse component (capable, MPEP 2114).
	Regarding claim 13, wherein at least one of the drive and/or guide elements  (44 and 46) is arranged to extend substantially transversely to the conveying path at an angle that is offset from perpendicular.
Regarding claim 14, comprising a guide rail (32) extending along at least a portion of the conveying path for guiding a lateral side of a sheet to be conveyed.
Regarding claim 15, comprising a group of drive and guide elements (refer to rollers in FIG. 1)  which extend substantially transversely to the guide rail, and which elements are interspaced along the conveying path, and are arranged in a top row and a bottom row to envelop the sheets to be conveyed along the conveying path with limited free movement transverse to their conveying face, and wherein a plurality of the elements in the bottom row are embodied as a roller, and wherein at least one of the those rollers (44, 46) extends substantially transversely to the guide rail (32) at an angle that is offset from perpendicular.
Regarding claim 16, wherein a plurality of the rollers extends perpendicularly to the guide rail (see FIG. 1).
Regarding claim 17, further comprising a buffer (60, Fig. 7) included in or connected to the conveying path, the buffer being arranged for holding a stack of the sheets of fiber reinforced material (MPEP 2115 and 2114).
Regarding claim 18, wherein the guide element (36 or 44) has a friction mantle surface (in order to grip sheet), the guide element is embodied as a roller or cylinder, and an opposing drive element is arranged to cooperate with the guide element on an opposite side of the of conveying path so as to form a pinch through which only a single sheet to be conveyed can be driven.
Regarding claim 21, wherein at least one of the drive and/or guide elements (44/46) is arranged to extend substantially transversely to the guide rail at an angle that is offset from perpendicular.
Regarding claim 23, wherein at least some of the drive and/or guide elements  (since guide elements are pivotable, the axis of the guide elements may not exactly be aligned in a vertical direction with the axis of the drive elements) of the plurality are not positioned with their axis on a vertical line above each other.
Claim(s) 2, 4, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schieck et al. US 5,364,087  (hereinafter “Schieck”).
Regarding claim 2, Schieck discloses a device for moving sheets of fiber reinforced material (capable-MPEP 2114, material worked upon does not limit apparatus claims-MPEP 2115) having parallel longitudinally oriented fibers embedded in a thermoplastic matrix material, in particular sheets presenting anisotropic stiffness, comprising:
a conveying path (refer to path where rollers 54 are located in FIG. 1 to 60, 62) for conveying sheets of fiber reinforced material in a direction substantially along the orientation of the fibers;
a drive element (an upstream drive roller of 54) arranged substantially transversely to the conveying path to in use engage a face of a sheet of fiber reinforced material (MPEP 2115) to be conveyed along the path, and arranged to exert friction onto the face in a direction substantially along the orientation of the fibers; 
a guide element (broadest reasonable interpretation includes a pinch roller of 54 located downstream from the drive element and located on the opposite side of the conveyance path), not driven directly by a motor) arranged substantially transversely to the conveying path to in use engage an opposite face of the sheet of fiber reinforced material to be conveyed along the conveyance path;
the drive element and the guide element being arranged to envelop the envelop the conveying path; and
wherein the drive element and the guide element are disposed on opposite side of the conveying path and each of the drive element and the guide element is interspaced (spaced) along the conveying path to leave a slot  (a gap) between the drive element and the guide element that allows limited free movement (leading edge or trailing edge of a sheet may move freely) of the sheet to be conveyed transverse to its face.
Regarding claim 4, wherein the drive and/or guide element is a mantle surface of a roller or outer surface of a belt.
Regarding claim 17, further comprising a buffer (60) included in or connected to the conveying path, the buffer being arranged for holding a stack of the sheets of fiber reinforced material (MPEP 2115 and 2114).
Regarding claim 18, wherein the guide element has a high friction mantle surface, the guide element is embodied as a roller or cylinder, and an opposing drive element is arranged to cooperate with the guide element on an opposite side of the of conveying path so as to form a pinch (54 are nip rollers with a pinch roller and a drive roller)  through which only a single sheet to be conveyed can be driven.
Regarding claim 19, in which the buffer is arranged to hold the stack of sheets at an incline so that a leading edge of a bottom sheet of the stack can slide out and protrude from the stack.
Regarding claim 20, in which a pinch (arranged downstream of 62) is arranged to engage a leading edge of the bottom sheet so as to feed individual sheets from the buffer (60) to a further conveying path or tray.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa US 2010/0327519 A1 (hereinafter “Miyazawa”) in view of Nakamura US 2018/0346271 A1 (hereinafter “Nakamura”).
Regarding claim 1, Miyazawa, with reference to paragraphs [0007], [0048], [0052],  teaches a device and method for conveying sheets using friction elements (rollers 14, 32, 7, shown in FIG. 1) and teaches conveying the sheet with a fiber orientation in a parallel and also perpendicular (cross-wise) to sheet feeding direction.  Miyazawa teaches at least the desirability to minimize damage to a sheet with a fiber orientation arranged parallel to sheet conveyance when feeding a thin sheet into an alignment guiderail member (31), which is used to deskew a sheet.
Miyazawa does not explicitly teach wherein the sheet is a sheet of fiber reinforced material built up with a parallel longitudinally oriented fibers embedded in a thermoplastic matrix material, wherein at least one face of the sheet is engaged by a friction element (one of 332 or 13) that extends substantially transversely to the orientation of the fibers, and that exerts friction onto the face in a direction substantially along the orientation of the fibers;
engaging the opposite face of the sheet of fiber reinforced material by a guide element (one of 14) that extends substantially transversely to the orientation of the fibers, the guide element enveloping a conveying path; and
wherein the friction element and the guide element are disposed on opposite side of the conveying path and are interspaced (spaced) along the conveying path to leave a slot (space or gap) between the friction element and the guide element that allows limited free movement of the sheet to be conveyed (notice 14 is openable to form a gap or notice a space formed between 332 or 13 and 14) transverse to its face.
	Nakamura teaches the known concept of conveying prepeg sheets ([0266], which include a sheet of fiber reinforced material built up with a parallel longitudinally oriented fibers embedded in a thermoplastic matrix material) in an image forming device.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Miyazawa’s method to include a sheet of reinforced material as taught by Nakamura since it was known in the art that sheets of fiber reinforced material (prepregs) are routinely conveyed through image forming devices to form an image on the sheet.  The combination of reference would make obvious conveying the sheets with a fiber orientation arranged parallel and perpendicular to a sheet conveyance direction, while adjusting the speed of the drive elements (rollers) in order to avoid any damage to the sheet.

Response to Arguments
Applicant's arguments filed 8/19/2022 have been fully considered but they are not persuasive. 
Regarding claim 2 and Schoenmakers reference, Applicant argues on page 9 of Remarks that Schoenmakers’ slot is not provided by interspacing the guide element and drive element along the conveying path.  In response, two interpretations of Schoenmakers read on the recited “slot” of claim 2.  First, taking a look at FIG. 4 of Schoenmakers, shows wherein a drive element (a bottom roller) is spaced from (creating a gap along the conveyance direction) a pivotable guide element (pivotable top roller, whose axis retracts upward and in the direction of sheet conveyance) that leaves a slot (space) between the drive element the guide element.  Second, another interpretation is a bottom drive element (a bottom roller on an upstream side) and an upper pivotable guide element (downstream of the bottom drive element) are spaced and form a slot (gap between the drive element and the guide element).  
Regarding claim 2 and Schieck reference, similarly Applicant argues on page 10 of Remarks that Schieck fails to teach the slot of claim 2, since “Schieck shows only pinch rollers with no such interspacing the defining the slot.”  In response, Schieck’s apparatus teaches a bottom drive element (a drive roller of 54 on an upstream side) and a guide element (a roller located immediately downstream of the drive element and on the opposite side the conveyance path) are spaced and form a slot (gap between the drive element and the guide element) that allows limited free movement (leading edge or trailing edge of a sheet may move freely) of the sheet to be conveyed transverse to its face.

Regarding claim 1, Applicant argues that primary reference of Miyazawa fails to teach the slot of claim 2, since “Miyazawa appears to show only pinch rollers with no such interspacing the defining the slot.”   In response, Miyazawa does teach  guide element 14 is openable to form a slot (gap)  or notice a space formed between drive element (332 or 13) and guide element (14) that allows limited free movement (trailing edge of a sheet may move freely) of the sheet to be conveyed transverse to its face.  
Applicant also argues Nakamura fails to teach the relationship of the slot, but Nakamura is introduced for teaching a sheet of fiber reinforced material built up with a parallel longitudinally oriented fibers embedded in a thermoplastic matrix material.
Since the arguments presented are not persuasive, the claims stand as being finally rejected by the same art presented in the previous office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A GONZALEZ whose telephone number is (571)270-3094. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS A GONZALEZ/Primary Examiner, Art Unit 3653